Exhibit 10.70

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made on April 1, 2004 by and among IMPCO
Technologies, Inc., a Delaware corporation (“IMPCO”) and Robert M. Stemmler
(“Employee”). Capitalized terms not otherwise defined in this Agreement shall
have the meanings specified in Section 5 unless the context otherwise requires.

 

Section 1. EMPLOYMENT.

 

The Company hereby employs Employee to render services to the Company in an
executive capacity as the President and Chief Executive Officer of IMPCO.

 

Employee hereby accepts employment under this Agreement and agrees to devote his
best effort and substantially full tine, attention and energy to the Company’s
business. Employee’s duties shall include all of the duties normally associated
with the position of chief executive officer and shall include such other
activities, responsibilities and duties as may be reasonably assigned from time
to time by the Board of Directors. The Company, through the Board of Directors,
shall retain full direction and control of the manner, means and methods by
which Employee performs the services for which he is employed hereunder,
provided that Employee’s duties and responsibilities shall be of substantially
the same character as, or equivalent to, those performed by a executive officer.

 

Section 2. COMPENSATION.

 

2.1 BASE SALARY. During the Term, IMPCO will pay Employee a base salary of
$360,000 per year during the first twelve months of the effective date of this
agreement, $360,000 per year for a second twelve month period. The annual base
salary will be paid to Employee bi-monthly for a total of twenty-four payments
annually pursuant to IMPCO’s normal payroll policy, as modified from time to
time.



--------------------------------------------------------------------------------

2.2 INCENTIVE COMPENSATION. During the Term, Employee shall be eligible for an
annual cash bonus which shall be payable each year within 100 days following the
end of the Fiscal Year and shall be protected on a daily basis for any period of
the Term which does not include all of a Fiscal Year.

 

2.3 BENEFITS. During the Term, Employee shall be entitled to the following
fringe benefits:

 

(a) Except as otherwise specified in this Agreement, the fringe benefits that
the Company makes generally available to its executive officers, which currently
include medical insurance and a Section 401 (k) defined contribution employee
savings plan and a deferred compensation plan (unqualified);

 

(b) Term life Insurance in the face amount of $750,000;

 

(c) A car allowance of $12000 per year, plus reimbursement of fuel, maintenance,
registration and other expenses, pro rated on a daily basis for any period of
the Term which is less than a full year;

 

(d) Four (4) weeks of paid vacation each calendar year, pro rated on a daily
basis for any period of the Term which is less than a full year;

 

(e) Ten (10) days of sick leave each calendar year, pro rated on a daily basis
for any period of the Term which is less than a full year. Unused sick leave
will not be accumulated or carried over nor paid for upon termination of this
Agreement.

 

(f) A Company paid medical insurance or a paid up annuity to provide lifetime
medical, dental and vision insurance for Employee and his spouse.

 

(g) Availability of a Company !eased vehicle for business purposes.

 

(h) Annual Estate Planning Cost



--------------------------------------------------------------------------------

(i) Medical insurance coverage shall be provided by Blue Cross Medicare J
Supplement with premiums and adjustments to alter throughout the duration of
coverage.

 

2.4 BUSINESS EXPENSE REIMBURSEMENT. During the Term, the Company will reimburse
Employee for reasonable out-of-pocket expenses incurred by Employee in
performance of service for the Company under this Agreement (e.g.
transportation. Lodging and food expenses incurred while traveling on Company
business), all subject to such policies and other requirements as the Company
may from time to time establish for its employee generally. Employee shall
maintain such records as will enable the Company to deduct such items as
business expenses when computing its taxes.

 

2.5 WITHHOLDING. Payment of compensation to Employee will be subject to
withholding of such amounts on account of payroll taxes, income taxes and other
withholding as may be required by applicable law, rule or regulation of any
governmental authority or as consented to by Employee.

 

Section 3. TERM AND TERMINATION PAYMENTS.

 

3.1 TERM. Subject to approval of this Agreement by the Board of Directors, the
Term will commence on April 1 2004, for two (2) consecutive twelve (12) month
periods unless earlier terminated as a result of: (a) Company’s termination of
Employee’s employment pursuant to Section 3.2; (b) Employee’s resignation of
employment pursuant to Section 3.3.

 

3.2 TERMINATION BY COMPANY. Company may terminate Employee’s employment with or
without cause at any time by giving Employee written notice at least thirty (30)
days prior to the effective date of termination; PROVIDED, that if such
termination of employment is effective:

 

(a) Prior to the expiration of the two year Term, then the Employee shall be
paid for the remaining balance of the contract a lump sum payment equal to the
annual base salary under Section 2.1 plus the additional cash compensation under
Section 2.2 that Employee would have earned for the



--------------------------------------------------------------------------------

remaining months following the effective date of termination of employment, and
the benefits provided pursuant to Section 2.4 shall continue for the remaining
months of the fiscal year following the effective date of termination of
employment; and

 

(b) All of the Employee’s outstanding incentive stock options, qualified and
nonqualified, will automatically vest.

 

(c ) Benefits as listed under Section 2.3 (f) shall continue.

 

3.3. TERMINATION BY EMPLOYEE. Employee may resign at any time by giving the
Company written notice at least thirty (30) days prior to the effective date of
such termination. In the event of termination by Employee, Employee shall not be
entitled to any compensation or benefits except that listed under Section 2.3
(f) following the effective date of termination of employment.

 

Section 4. CONFIDENTIALITY.

 

4.1 CONFIDENTIALITY INFORMATION. Employee shall not at any time during the
period of his employment or thereafter, except as required in the course of his
employment with the Company or as authorized in writing by the Board of
Directors, directly or indirectly use, disclose, disseminate or reproduce any
Confidential Information or use any Confidential Information to complete,
directly or indirectly, with the Company. All notes, notebooks, memoranda,
computer program and similar repositories of information containing or relating
in any way to Confidential Information shall be the property of the Company. All
such items made or complied by Employee or made available to Employee during the
Term, including all copies thereof, shall be delivered to the Company by
Employee upon termination of the Term or at any other time upon request of the
Company.

 

4.2 PROPRIETARY INFORMATION OF OTHERS. Employee will not use in the course of
Employee’s employment with the Company, or disclose or otherwise make available
to the Company, any information, documents or other items which Employee may
have received from any prior employer or other person and which Employee is



--------------------------------------------------------------------------------

prohibited from so using, disclosing or making available by reason of any
contract, court order, law or other obligation by which Employee is bound.

 

4.3 EQUITABLE RELIEF. Employee acknowledges that: the provisions of this Section
4 are essential to the Company; the Company would not enter into this Agreement
if it did not include such provisions; the damages sustained by the Company as a
result of any breach of such provisions cannot be adequately remedied by
damages; and, in addition to any other right or remedy that the Company may have
under this Agreement by law or otherwise, the Company will be entitled to
injunctive and other equitable relief to prevent or curtail any breach of any
such provisions.

 

Section 5. DEFINITIONS.

 

Whenever used in this Agreement with initial letters, capitalized, the following
terms will have the following meanings:

 

“BOARD OF DIRECTORS” means, unless otherwise specified, IMPCO Technologies,
Inc.’s Board of Directors.

 

“CONFIDENTIAL INFORMATION” means information not generally known relating to the
business of the Company or any third party that is contributed to, developed by,
disclosed to, or known to Employee in his course of employment by the Company,
including but not limited to customer lists, specifications, data, research,
test procedures and results, know-how, services used, computer programs,
information regarding past, present and prospective plans and methods of
purchasing, accounting, engineering, business, marketing, merchandising, selling
and servicing used by the Company.

 

“FISCAL YEAR” means the Company’s fiscal year for financial accounting purposes,
which is currently a fiscal year ending on December 31st.

 

“TERM” means the period during which Agreement is in effect as provided in
Section 3.1.



--------------------------------------------------------------------------------

Section 6. MISCELLANEOUS.

 

6.1 COMPLIANCE WITH LAWS. In the performance of this Agreement, each party will
comply with all applicable laws, regulations, rules, orders and other
requirements of governmental authorities having jurisdiction.

 

6.2 NONWAIVER. The failure of any party to insist upon or enforce strict
performance by any other of any provision of this Agreement or to exercise any
right, remedy or provision of this Agreement will not be interpreted or
construed as a waiver or relinquishment to any extent of such party’s right to
consent or rely upon the same in that or any other instance; rather the same
will be and remain in full force and effect.

 

6.3 ENTIRE AGREEMENT. This Agreement constitutes the entire Agreement, and
supersedes any and all prior Agreements, between the Company and Employee. No
amendment, modification or waiver of any of the provisions of this Agreement
will be valid unless set forth in a written instrument signed by the party to be
bound thereby.

 

6.4 APPLICABLE LAW AND VENUE. This Agreement will be interpreted, construed and
enforced in all respects in accordance with the local laws of the State of
California and venue for any action out of this Agreement shall be in Los
Angeles County, California.

 

6.5 SURVIVAL. Together with all other provisions of this Agreement that may
reasonably be interpreted or construed to survive any termination of the Term,
shall survive termination of the Term.

 

6.6 ATTORNEYS’ FEES. In the event any suit or proceeding is instituted by any
party against another arising out of this Agreement, the prevailing party shall
be entitled to recover its attorneys’ fees and expenses of litigation or
arbitration.

 

6.7 SEVERABILITY. If any term, provision, covenant, or condition of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement shall remain in full
force and effect.



--------------------------------------------------------------------------------

6.8 HEADINGS. The headings and captions of this Agreement are provided for
convenience only and are not intended to have any effect upon the interpretation
or construction or construction of the Agreement.

 

6.9 NOTICES. Any notice, request, consent, or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and personally delivered to Employee or by registered or certified mail
to Employee’s residence (as noted in the Company’s records), or if personally
delivered to the Company’s Corporate Secretary at the Company’s principal
office.



--------------------------------------------------------------------------------

IMPCO TECHNOLOGIES, INC. By:   /s/    John R. Jacobs         Compensation
Committee

 

    CHAIRMAN         Its

 

   

 

Employee: /s/ Robert M. Stemmler Robert M. Stemmler